DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 lacks descriptive legends as required by 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the potentiometer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 18, Line 13:  The plural “processes” should be replaced with the singular –process—to agree with the article “a”.
Paragraph 36, Line 15:  The word “sounders” should be replaced with the possessive –sounder’s--.
Paragraph 69, Line 7:  The word “reassess” should be replaced with –reassesses--.
Paragraph 69, Line 21:  A verb –be—should be included after “not”.
Paragraph 70, Line 10:  A word such as –as—is needed after “acts”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al [US 2016/0247364] (supplied by applicant).
For claim 1, the sounder apparatus taught by Herman includes the following claimed subject matter, as noted, 1) the claimed sounder is met by the speaker (No. 130) having at least two volume settings (Paragraphs 36 and 37: The volume of the speaker may be increased; The volume of the speaker may be decreased greatly), 2) the claimed at least one detector is met by the sensor (No. 60) as well as the proximity sensor (No. 110) and the occupancy detector (No. 170), and 3) the claimed micro-controller is met by the controller (No. 73) wherein the controller is configured to receive an input signal from the at least one detector (see Fig. 2: proximity sensor), and to control the volume setting of the sounder based on the input signal (Paragraph 46: The dynamic volume adjuster 150 may be any suitable combination of hardware or software for adjusted(sic) the volume at which the speaker 130 reproduces audio based on signals from the proximity sensor 110, the authentication device 120, and any other sensors with signals accessible to the hub computing device 100, and based on input from the room mapper 160 and the occupancy detector 170).
For claim 4, the sounder apparatus of Herman may be adjusted based on the current occupant of a room (Paragraph 32) and their positioning relative to the speaker.  The sounder apparatus may also be adjusted based on the size room in which the speaker is located (also Paragraph 32).
For claim 5, the sounder apparatus of Herman may use more than one detector (Nos. 110, 170, 71, 72).
For claim 6, the Herman reference also combines two or more detectors in operation (Paragraph 33: Sensors may be distributed individually, or may be combined with other sensors in sensor devices).
For claim 7, the sounder apparatus of Herman is arranged to continually monitor the environment (Paragraph 58: The proximity sensor 110 may continuously…check the distance to the person).
For claim 8, the sounder apparatus of Herman is arranged to periodically monitor the environment (Paragraph 58: The proximity sensor 110 may…on a timed basis, check the distance to the person).
For claim 9, the Herman reference will perform adjustments when the sounder is sounding (Paragraph 32: the volume of the speaker may be increased when the speaker is sounding an alarm and the smart home environment detects that there is only one occupant within the home).
For claim 10, the sounder apparatus of Herman is in a single device (Figs. 1-3).
For claim 11, the Herman reference may also include smoke detectors (Paragraph 39) and will trigger the alarm due to the detection of a hazard such as fire (Paragraph 79).
For claim 13, the method of controlling a sounder apparatus comprising a sounder (No. 130), at least one detector (Nos. 60, 110, 170), and a microcontroller (No. 73) taught by Herman performs the following claimed steps, as noted, 1) the claimed detector transmitting a signal is seen in Figure 2 with the proximity sensor transmitting a signal, 2) the claimed microcontroller receiving the input signal is achieved using the controller (No. 73) that receives environmental information received from the sensors (Paragraph 108: Nos. 71 and 72), and 3) the claimed controlling the volume of the sounder based on the input signal is read on the specification (Paragraph 46: The dynamic volume adjuster 150 may be any suitable combination of hardware or software for adjusted(sic) the volume at which the speaker 130 reproduces audio based on signals from the proximity sensor 110, the authentication device 120, and any other sensors with signals accessible to the hub computing device 100, and based on input from the room mapper 160 and the occupancy detector 170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al in view of Schwimmer [U.S. 5,656,990].
For claim 2, there is no mention of a potentiometer for manual input of a desired volume in order to adjust the volume of the sounder in Herman.
Potentiometers have been used to adjust volume of speakers and buzzers for many years.  The safety device of Schwimmer senses the position of a locking knob and provides a switch output that produces an alerting sound when a knob has been opened.  The electrical circuit includes a buzzer and battery that also may include a potentiometer for controlling the loudness of the buzzer sound.
The Schwimmer reference presents plain evidence that potentiometers have been used to allow a user to adjust the volume of a speaker for their own personal levels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a potentiometer in the system of Herman to allow a user to adjust the volume of the speaker to their own personal preference.
For claim 2, the Schwimmer reference mentions input from a potentiometer.  The Herman reference uses inputs from sensors.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al in view of Goodwater [U.S. 3,656,158].
For claim 12, the Herman reference teaches multiple sensors; however, there is no mention of multiple sounder apparatus in separate locations in a building.
Multiple sounders and speakers have been used in alarm systems for many years.  The Examiner himself remembers multiple speakers used in fire alarm systems since junior high school.  Furthermore, the integrated fire alarm system taught by Goodwater teaches a low voltage audio fire alarm system fully integrated in a paging and music speaker system.  The obvious advantage of the Goodwater system is to use already existing speakers for the alarm system, thereby saving money and time for not requiring unnecessary installation.
The Goodwater reference teaches multiple speakers in a fire alarm system that also saves money installation costs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise multiple sounder devices in the system of Herman for the purpose of saving money in installation.
For claim 14, the Goodwater reference uses multiple speaker apparatus in a fire alarm system.  The Herman reference may be used in a fire alarm system to sound when a fire is detected, as well as the proximity and occupancy sensors in order to control the volume setting of the sounders based on input signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
9/12/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687